Citation Nr: 1040867	
Decision Date: 11/01/10    Archive Date: 11/12/10

DOCKET NO.  07-20 838A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether the severance of the award of service connection for 
a lacerating scar of the chin, effective August 11, 2006, was 
proper.  

2.  Whether the character of the appellant's discharge is a bar 
to VA benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel




INTRODUCTION

The appellant served on active duty from January 1971 to November 
1972.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and August 2006 decisions of a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.




REMAND

The appellant appeals the propriety of the August 2006 severance 
of service connection for a scar of the chin.  Service connection 
was severed by the RO based on a June 2005 administrative 
determination that the appellant's military service was under 
other than honorable conditions, and serves as a bar to VA 
benefits, to include service connection.  On review of the file, 
the Board observes that the appellant also filed a timely 
November 2005 notice of disagreement as to the June 2005 
administrative decision which determined the character of his 
discharge was a bar to VA benefits.  The RO, however, has yet to 
issue the Veteran a statement of the case regarding this issue.  
Under these circumstances, the Board is obliged to remand this 
issue to the RO for the issuance of a statement of the case.  See 
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  

Furthermore, because the issue of severance of service connection 
is inextricably intertwined with the character of discharge issue 
being remanded, it will be deferred pending resolution of the 
latter claim.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  


Accordingly, the case is REMANDED for the following action:

1.  Issue the appellant and his 
representative a statement of the case on 
the issue of the character of his service 
discharge.  The appellant and his 
representative should be clearly advised 
of the need to file a substantive appeal 
if he wishes to complete an appeal of this 
issue.  If an appeal of that issue is 
perfected, then the case should be 
returned to the Board for further 
appellate consideration, as appropriate.  

2.  After undertaking any additional 
development deemed appropriate, and giving 
the appellant full opportunity to 
supplement the record, adjudicate the 
appellant's pending appeal of the 
propriety of the severance of service 
connection in light of any additional 
evidence added to the record.  If that 
issue remains denied, the appellant and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


